     Case 3:11-cv-01609-CCC-EB Document 346 Filed 12/04/20 Page 1 of 11




DJF:TSJ:mel




                 UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DAVID E. HILL,                          :      No. 3:CV-11-1609
                    Plaintiff           :
                                        :
                    v.                  :      (Conner, J.)
                                        :
HARLEY LAPPIN, et al.,                  :
            Defendants                  :      Filed Electronically

                     STATEMENT OF MATERIAL FACTS

      Defendants Bledsoe, Hepner, Saylor, Edinger, and Carrasquillo, by and

through their counsel and pursuant to Local Rule 56.1, hereby submit the following

statement of material undisputed facts in support of their motion for summary

judgment. Plaintiff David E. Hill is advised that, pursuant to Local Rule 56.1, all

facts set forth in this statement will be deemed admitted unless controverted by

Plaintiff with references to the record supporting Plaintiff’s position.

1.    The BOP has a comprehensive policy for the authorization of the use of

      restraints, including four-point restraints, when an inmate becomes violent or

      displays signs of imminent violence. Ex. A, Fed. Bureau of Prisons, Policy

      and Forms, Program Statement Number 5566.06 – Use of Force and

      Application of Restraints, Section 1, e., Purpose and Scope, at p. 1.
     Case 3:11-cv-01609-CCC-EB Document 346 Filed 12/04/20 Page 2 of 11




2.    The BOP has a comprehensive disciplinary policy to help ensure the safety,

      security, and orderly operation of correctional facilities, and the protection

      of the public, by allowing Bureau staff to impose sanctions on inmates who

      commit prohibited acts. Ex. B, Fed. Bureau of Prisons, Policy and Forms,

      Program Statement Number 5270.09, at p. 1.

3.    Threatening another with bodily harm is classified as a high severity level

      prohibited act. Id. at p. 48, Table 1, Code 203.

4.    Hill stated that he had previously been placed in ambulatory restraints

      approximately 10-11 times, usually for refusing to accept a cell mate and

      typically remaining in the ambulatory restraints for at least 24 hours.

      Transcript, Deposition of David E. Hill (Ex. C) at pp. 13-15.

5.    In the morning of June 22, 2010 at approx. 8:00 am, Lt. Hepner ordered Hill

      to submit to hand restraints so he could be moved to a different cell with a

      cell mate, but Hill refused to submit to restraints and stated, “I aint' movin,

      and if you put me in with that dude we’re gonna fight.” Declaration of J.

      Hepner (Ex. D) at ¶ 2.

6.    When Hill appeared to calm down in the afternoon on June 22, 2010, he was

      moved to a shower area, and the ambulatory restraints were removed. Id. at

      ¶ 6; Hill Deposition (Ex. C) at p. 11.


                                          2
      Case 3:11-cv-01609-CCC-EB Document 346 Filed 12/04/20 Page 3 of 11




7.     However, when Lt. Hepner attempted to place Hill into hand restraints to be

       escorted to a cell where another inmate was already housed, Hill again

       refused to submit to hand restraints. Hepner Decl. (Ex. D) ¶ 6; Hill

       Deposition (Ex. C) at p. 12.

8.     Hill stated, “I’m going to fuck that Muslim up if you put me in there” and

       “you people keep fucking with me, I’m gonna’ have to go to war with y’all.”

       Hepner Decl. (Ex. D) at ¶ 6.

9.     Because of Hill’s threatening statements, Lt. Hepner believed it was

       appropriate, necessary, and in accordance with BOP policy to place him in

       four-point restraints in order to prevent him from carrying out his threats of

       violence. Id.

10.    Lt. Hepner notified Warden Bledsoe of the situation, and Warden Bledsoe

       authorized a Use of Force Team to place Hill in four-point restraints. Id.

11.    The decision to bypass ambulatory restraints was made based upon Hill’s

       agitated state and his recent attempts to manipulate his being in ambulatory

       restraints and his continued threats of violence, including threats against

       staff. Id.

12.    Hill concedes that while he was in four-point restraints, Lt. Carrasquillo

       (who is a defendant in this case) gave him water, and Lt. Stuart allowed him


                                           3
      Case 3:11-cv-01609-CCC-EB Document 346 Filed 12/04/20 Page 4 of 11




       to use the urinal on two occasions and gave him water. Hill Deposition (Ex.

       C) at 36, 42-43.

13.    At 4:00 pm on June 22, 2010, Lt. Carrasquillo checked on Hill (who was at

       this point in four point restraints) and reported that the desired calming

       effect had not been achieved; that Hill had not used the toilet; noted, “I/M

       still acting aggressive. Stated ‘I can be here forever and I won’t change.’”

       Hepner Decl. (Ex. D), (Att. 1), at p. 2.

14.    At 6:00 pm on June 22, 2010, Lt. Carrasquillo checked on Hill and reported

       that the desired calming effect had not been achieved; that Hill had not used

       the toilet; noted, “I/M stated ‘Fuck this shit! I can do this all night;’” noted

       that Hill was given water and fed lunch. Id.

15.    At 8:00 pm on June 22, 2010, Lt. Johnson (who is not a defendant in this

       case) checked on Hill and reported that the desired calming effect had not

       been achieved; that Hill had not used the toilet; noted, “I/M restraints

       checked, paramedic checked I/M, I/M refused water. I/M attitude poor at

       this time;” and determined that Hill should “remain in restraints.” Id.

16.    At 10:00 pm on June 22, 2010, Lt. Carrasquillo checked on Hill and reported

       that the desired calming effect had not been achieved; that Hill had not used

       the toilet; noted, “I/M feeling agitated and attitude poor. Stated, ‘Go fuck


                                           4
      Case 3:11-cv-01609-CCC-EB Document 346 Filed 12/04/20 Page 5 of 11




       yourself. This is bullshit!’ He then asked for water. I gave him 8 ounces of

       water.” Hepner Decl. (Ex. D), (Att. 1), at p. 3.

17.    At 12:00 am on June 23, 2010, Lt. Stuart (who is not a defendant in this

       case) checked on Hill and reported that the desired calming effect had not

       been achieved; noted that Hill did use the toilet; noted, “inmate refused to

       speak used urinal cannot determine behavior;” and determined that Hill

       should “continue in restraints.” Id.

18.    At 2:00 am on June 23, 2010, Lt. Stuart checked on Hill and reported that

       the desired calming effect had not been achieved; that Hill had not used the

       toilet; noted, “inmate given water restraints adjusted would not speak other

       than complaining about restraints given 8 oz. of water;” and determined that

       Hill should “continue in restraints.” Id.

19.    At 4:00 am on June 23, 2010, Lt. Stuart checked on Hill and reported that

       the desired calming effect had not been achieved; noted that Hill did use the

       toilet; noted, “inmate refused to answer questions given urinal to use cannot

       determine behavior;” and determined that Hill should “continue in

       restraints.” Id.

20.    At 6:00 am on June 23, 2010, Lt. Stuart checked on Hill and reported that

       the desired calming effect had not been achieved; noted that Hill had not

       used the toilet; noted, “restraints checked PA checked would not speak
                                            5
      Case 3:11-cv-01609-CCC-EB Document 346 Filed 12/04/20 Page 6 of 11




       cannot determine if under control;” and determined that Hill should

       “continue in restraints.” Hepner Decl. (Ex. D), (Att. 1), at p. 4.

21.    At 8:00 am on June 23, 2010, Lt. Saylor checked on Hill and reported that

       the desired calming effect had not been achieved; noted that Hill had not

       used the toilet; noted, “Restraints checked PA checked I/M would not

       answer any questions, no response, no way to determine if I/M is under

       control.” Id.

22.    At 10:00 am on June 23, 2010, Lt. Hepner checked on Hill and reported that

       the desired calming effect had not been achieved; noted that Hill had not

       used the toilet; noted, “Inmate remains agitated and verbally aggressive.

       Attempted to converse with inmate, I/M stated ‘fuck you motherfucker’

       Banging restraints against bed. Not calm. Refused use of toilet, food and

       water.” Id.

23.    At 12:00 pm on June 23, 2010, Lt. Saylor checked on Hill and reported that

       the desired calming effect had not been achieved; noted that Hill had not

       used the toilet; noted, “I/M remains non-compliant refuses to answer

       questions, continues to struggle against restraints when checks are

       performed.” Id.

24.    At 2:00 pm on June 23, 2010, Lt. Hepner checked on Hill and reported that

       the desired calming effect had not been achieved; noted that Hill had not
                                          6
      Case 3:11-cv-01609-CCC-EB Document 346 Filed 12/04/20 Page 7 of 11




       used the toilet; noted, “Inmate continues to threaten violence towards any

       inmate he is placed in a cell with. Refused use of toilet and water when

       offered.” Hepner Decl. (Ex. D), (Att. 1), at p. 5.

25.    At 4:00 pm on June 23, 2010, Lt. Carasquillo checked on Hill and reported

       that the desired calming effect had not been achieved; noted that Hill had not

       used the toilet; noted, “I/M very aggressive and upset. Stated ‘Fuck you Lt.

       You worse than the white man!’ Offered water, he refused.” Id.

26.    At 6:00 pm on June 23, 2010, Lt. Edinger checked on Hill and reported that

       the desired calming effect had not been achieved; noted that Hill had not

       used the toilet; noted, “inmate stated, ‘Lieutenant take me the fuck out of

       these cuffs or someone is going to get hurt.’” Id.

27.    At 8:00 pm on June 23, 2010, Lt. Carrasquillo checked on Hill and reported

       that the desired calming effect had not been achieved; noted that Hill had not

       used the toilet; noted, “I/M upset and is agitated. Attempted to feed, but was

       too aggressive. Water offered. I believe not to take restraints off due to staff

       safety and his comments.” Id.

28.    At 10:00 pm on June 23, 2010, Lt. Carrasquillo checked on Hill and reported

       that the desired calming effect had not been achieved; noted that Hill had not

       used the toilet; noted, “I/M was offered meal one more time, stated, ‘Fuck


                                           7
      Case 3:11-cv-01609-CCC-EB Document 346 Filed 12/04/20 Page 8 of 11




       you.’ I/M offered water, he accepted. I/M still very upset and displays

       aggressive behavior towards staff.” Hepner Decl. (Ex. D), (Att. 1), at p. 6.

29.    At 12:00 am on June 24, 2010, Lt. Fosnot (who is not a defendant in this

       case) checked on Hill and reported that the desired calming effect had not

       been achieved; noted that Hill had not used the toilet; noted, “Inmate hostile

       stating ‘what the fuck are you doing here, you ain’t no lieutenant;” and

       determined that Hill should continue restraints. Id.

30.    At 2:00 am on June 24, 2010, Lt. Fosnot checked on Hill and reported that

       the desired calming effect had not been achieved; noted that Hill had not

       used the toilet; noted, “Inmate still very aggressive, stated, ‘Get a real

       fucking lieutenant in here, you ain’t shit. ” Id.

31.    At 4:00 am on June 24, 2010, Lt. Fosnot checked on Hill and reported that

       the desired calming effect had not been achieved; noted that Hill had not

       used the toilet; noted, “Inmate still aggressive and against saying to get a

       real lieutenant to do the checks.” and determined that Hill should continue

       restraints. Id.

32.    At 6:00 am on June 24, 2010, Lt. Fosnot checked on Hill and reported that

       the desired calming effect had not been achieved; noted that Hill had not

       used the toilet; noted, “Inmate still disrespectful, stated ‘I’m tired of seeing


                                            8
      Case 3:11-cv-01609-CCC-EB Document 346 Filed 12/04/20 Page 9 of 11




       you, so get the fuck out of here;” and determined that Hill should continue

       restraints. Hepner Decl. (Ex. D), (Att. 1), at p. 7.

33.    At 8:00 am on June 24, 2010, Lt. Childress (who is not a defendant in this

       case) checked on Hill and reported that Hill was displaying the desired calm

       behavior; noted that Hill had not used the toilet; and noted, “Inmate

       displaying calming effect.” Id.

34.    At 10:00 am on June 24, 2010, Lt. Childress checked on Hill and reported

       that the desired calming effect had been achieved; noted that Hill used the

       toilet; noted, “Inmate displays calming effect;” and determined “removal

       from ambulatory restraints.” Id.

35.    In the calendar year 2019, there were 2,145 incidents throughout the BOP

       resulting in inmates being placed in ambulatory or four-point restraints.

       Declaration of Kerr (Ex. E) at ¶ 2.

                                                 Respectfully submitted,

                                                 DAVID J. FREED
                                                 United States Attorney


                                                 s/ Timothy Judge
                                                 TIMOTHY JUDGE
                                                 Assistant U.S. Attorney
                                                 PA 203921
                                                 Michele E. Lincalis
                                                 Supv. Paralegal Specialist
                                             9
    Case 3:11-cv-01609-CCC-EB Document 346 Filed 12/04/20 Page 10 of 11




                                         316 Federal Building
                                         240 West Third Street
                                         Williamsport, PA 17701
                                         Phone: (570)348-2800
                                         Facsimile: (570)348-2816
Dated: December 4, 2020                  Timothy.Judge@usdoj.gov




                                    10
    Case 3:11-cv-01609-CCC-EB Document 346 Filed 12/04/20 Page 11 of 11




                  UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DAVID E. HILL,                        :      No. 3:CV-11-1609
                   Plaintiff          :
                                      :
                   v.                 :      (Conner, J.)
                                      :
HARLEY LAPPIN, et al.,                :
            Defendants                :      Filed Electronically

                         CERTIFICATE OF SERVICE

      The undersigned hereby certifies that she is an employee in the Office of the
United States Attorney for the Middle District of Pennsylvania and is a person of
such age and discretion as to be competent to serve papers.

      That on December 4, 2020, she served a copy of the attached

                    STATEMENT OF MATERIAL FACTS

by electronic service pursuant to Local Rule 5.7 and Standing Order 04-6, ¶12.2 to
the following individual(s):

Addressee:

Amy B. Ernst
Pennsylvania Institutional Law Project
115 Farley Circle, Suite 110
Lewisburg, PA 17837
AErnst@pailp.org

Alexandra Morgan-Kurtz
Pennsylvania Institutional Law Project
100 Fifth Avenue, Suite 900
Pittsburgh, PA 15222
amorgan-kurtz@pailp.org
                                             s/ Maureen A. Yeager
                                             Maureen A. Yeager
                                             Paralegal Specialist
